KAPPER, J.
[1] Section 2447 ,of the Code, empowering a judge . to order the property of a judgment debtor held by a third person to be turned over to the sheriff, relates only to specific personal property of the judgment debtor shown to ’exist, and where the right of the debtor thereto is not substantially disputed. Matter of Ehrich, 134 App. Div. 432, 119 N. Y. Supp. 395; Krone v. Klotz, 3 App. Di.v. 587, 38 N. Y. Supp. 225. A substantial dispute as to the judgment debtor’s ownership of the property, except the watch chain and locket, is presented.
[2] The rule is that, where the question of the title to property in the hands of a third person is raised in supplementary proceedings, the *929proper procedure is to appoint a receiver, who can test the question by action, and not to determine the matter upon motion. Matter of Thompson, 47 Misc. Rep. 357, 360, 94 N. Y. Supp. 31.
An order may be entered for the delivery, subject to the loan company’s lien, of the watch and locket, but denying the motion as to the remainder of the property mentioned in the moving papers, without costs. Submit order.